By the Court.
As the report states that the plaintiff held tile goods as collateral security, he held them either as pledgee or *29mortgagee. They were attached under the Gen. Sts. c. 123, § 62, and it was necessary for the plaintiff to make a demand ir conformity with § 63,* in order to dissolve the attachment. It was rightly ruled that his demand was not in conformity with the Btatute. Judgment on the verdict.

 “ Section 62. Personal property of a debtor that is subject to a mortgage, pledge, or lien, and of which the debtor has the right of redemption, may be attached and held in like manner as if it were unincumbered; provided, the attaching creditor pays or tenders to the mortgagee, pawnee, or holier of the property, the amount for which it is so liable, within ten days after the same is demanded.
“ Section 63. Every such mortgagee, pawnee, or holder, shall, when demanding payment of the money due to him, state in writing a just and true account of the debt or demand for which the property is liable to him, and deliver it to the attaching creditor or officer. If the same is not paid or tendered to him within ten days thereafter, the attachment shall be dissolved and the property shall be restored to him; and the attaching creditor shah moreover be liable to him for any damages he has sustained by the attachment.”